Does a statute permitting service of writs of garnishment by any competent person upon nonresidents of the county of suit inhibit service by a competent person upon residents within the county of suit? I think not.
Such a statute does no more than permit of a method of service beyond the county of suit permissible by another statute within the county of suit. The statute permitting service of civil process by any person of suitable age and discretion is not curtailed but amplified by the statute under consideration.
The order in the circuit should be reversed, with costs to plaintiffs.
CLARK and SHARPE, JJ., concurred with WIEST, J. The late Justice FELLOWS took no part in this decision. *Page 620